EXHIBIT 4.20 DRAFTED BY: Latham & Watkins LLP 885 Third Avenue New York, New York 10022-4802 Attn:Shira E. Bressler, Esq. [SPACE ABOVE LINE FOR RECORDER’S USE ONLY] FIRST AMENDMENT OF MORTGAGE, ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND FIXTURE FINANCING STATEMENT ThisFIRST AMENDMENT OF MORTGAGE, ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND FIXTURE FINANCING STATEMENT (this “Amendment”) is dated as of February8 2011 and is effective as of February , 2011, by and among DIAMOND JO, LLC, a Delaware limited liability company, with an address at 600 Star Brewery Dr., Ste. 110, Dubuque, IA52001 (“Mortgagor”) to U.S. BANK NATIONAL ASSOCIATION, with an address at 60 Livingston Avenue, EP-MN-WS3C, St. Paul, Minnesota 55107-2292, as collateral trustee for the Secured Parties (as hereinafter defined) (in such capacity, together with its successors and assigns, “Mortgagee”). WITNESSETH: WHEREAS, Peninsula Gaming, LLC, a Delaware limited liability company (“PGL”), Peninsula Gaming Corp., a Delaware corporation (“PGC” and, together with PGL, the “Issuers”), have issued $240,000,000 in aggregate principal amount of 8.375% Senior Secured Notes due 2015 (the “Existing Notes”) pursuant to that certain Indenture dated August 6, 2009 (as it may be amended, restated or otherwise supplemented from time to time, the “Indenture”) entered into by and among the Issuers, the Mortgagor, as guarantor, each other Subsidiary Guarantor (as defined therein), the other guarantors party thereto from time to time, and Mortgagee, as trustee and collateral trustee for the Secured Parties (together with its permitted successors and assigns in such capacity); WHEREAS, in order to secure the Issuers’ obligations under the Indenture in connection with the Existing Notes, Mortgagor executed and delivered to Mortgagee that certain Mortgage, Assignment of Rents, Security Agreement and Fixture Financing Statement, effective as of August 6, 2009 and recorded as of August 10, 2009, as Document Number 2009-15827 in the Office of the Recorder of Deeds of Dubuque County, Iowa (the “Original Mortgage”), which covers all of Mortgagor’s right, title and interest in and to certain land, buildings and improvements, and collateral as more particularly described therein affecting or relating to the real property more particularly described on Exhibit “A” to the Original Mortgage (the “Mortgaged Property”); and WHEREAS, as of the date hereof, Borrower has issued $80,000,000 in aggregate principal amount of 8.375% Senior Secured Notes due 2015 (the “New Notes”, together with the Existing Notes and any other senior secured notes issued from time to time under the Indenture, the “Notes”) pursuant to the Indenture; and WHEREAS, Mortgagor and Mortgagee desire to amend the Original Mortgage pursuant to the terms of this Amendment to give notice that the Original Mortgage, as modified hereby, secures, among other things, all of the Issuer’s obligations under the Indenture, including those obligations with respect to the New Notes, to increase the amount secured by the Original Mortgage from $240,000,000 to $320,000,000, and to confirm that the Original Mortgage remains in full force and effect, as modified by this Amendment. NOW, THEREFORE, in consideration of the foregoing and the payment of Ten Dollars ($10.00) and other good and valuable consideration the receipt and legal sufficiency of which is hereby acknowledged, the parties hereto agree and give notice as follows: 1.All of the foregoing recitals are acknowledged by Mortgagor as being true and correct and shall be deemed incorporated by reference herein.Mortgagor hereby acknowledges and agrees that the Original Mortgage, as amended and modified hereby, secures, among other things, the New Notes under the Indenture. 2.The definition of “Secured Obligations” in the Original Mortgage is amended and replaced in its entirety by the following definition: This Mortgage secures, and the Mortgaged Property is collateral security for, the Company's guarantee of the prompt and complete payment or performance in full when due, whether at stated maturity, by required redemption, by prepayment, declaration, acceleration, demand or otherwise (including the payment of amounts that would become due but for the operation of the automatic stay under Section 362(a) of the Bankruptcy Law, 11 U.S.C. §362(a) (and any successor provision thereof)), of (i) all Obligations (as defined in the Indenture) under the Notes and all other present and future obligations, contingent or otherwise of the Company arising under or pursuant to the Indenture Documents (as defined in the Indenture), (ii) the Company’s guarantee of payment if and when due of (a) the Change of Control Payment (as defined in the Indenture), in an amount not to exceed such amount calculated in accordance with Section 4.15 of the Indenture, and (b) amounts due in connection with an Excess Proceeds Offer (as defined in the Indenture) in an amount not to exceed such amount calculated in accordance with Section 4.13 of the Indenture, in either case together with interest thereon as set forth in the Indenture, and premiums and penalties, if any, thereon, (iii) all other sums that may or shall become due hereunder, in connection with the Notes or under the other Transaction Documents, including the costs and expenses of enforcing any provision of any of the foregoing documents or any extensions or modifications of the Notes or any substitutions therefor, (iv) the reimbursement to the Collateral Agent of all monies which may be advanced as herein provided and of any and all costs and expenses (including reasonable attorneys’ fees and expenses) incurred or paid on account of any litigation at law or in equity that may arise in respect of this Mortgage or the obligations secured hereby or the lands and premises and other property herein mentioned or in obtaining possession of said lands and premises and other property after any sale that may be made as hereinafter provided, (v) the payment by the Company to the Collateral Agent of all sums, if any, as may be duly expended or advanced by the Collateral Agent in the performance of any obligation of the Company as provided hereunder, (vi) the payment of any and all other indebtedness that this Mortgage by its terms secures, and (vii) the performance and observance of the covenants, agreements and obligations of the Company contained herein and in the other Transaction Documents (collectively, the “Secured Obligations”). 3.Each reference in the Original Mortgage to the “Indenture” and the “Notes” shall mean and be a reference to the Indenture and Notes as defined in this Amendment. 4.The Original Mortgage, as amended and modified by this Amendment (the “Mortgage”), cannot be further altered, amended, modified, terminated, waived, released or discharged except in a writing signed by the parties hereto or their respective successors or assigns.To the fullest extent permitted by applicable law, any future amendment or modification of the Secured Obligations (as defined in the Original Mortgage) may or may not be recorded; all holders of any interest or claim that affects all or any portion of the Mortgaged Property or any estate or interest therein, which interest or claim is recorded after the date the Mortgage was originally recorded or that is otherwise or is intended to be junior and subordinate to the lien of the Mortgage (collectively, “Junior Lien Claimants”), are hereby placed on notice of the possibility that the Secured Obligations that the Mortgage secures may be amended but any such amendment may or may not be placed of record; any such amendment shall be fully effective whether or not recorded, without thereby impairing or reducing the priority of the lien of the Mortgage or constituting a novation; Junior Lien Claimants should not assume they will be notified of any amendment of the Secured Obligations that occurs before or after the recording of their lien; and by accepting their interest in the Mortgaged Property, Junior Lien Claimants shall be deemed to acknowledge and consent to the foregoing. 5.Except as modified herein, the terms of the Original Mortgage shall continue in full force and effect.Notwithstanding anything to the contrary contained in this Amendment, if at any time it is determined that the lien, validity or security of the Original Mortgage is impaired or subordinated as a result of the modifications contemplated hereby (the “Modifications”), then the Original Mortgage shall be construed as if such Modifications had never taken place and the original terms of the Original Mortgage as unmodified hereby shall continue in full force and effect and Mortgagee shall maintain all legal or equitable priorities which were in existence before the date of execution of this Amendment.It is understood by and is the intention of the parties hereto that any legal or equitable priorities of Mortgagee over any party which were in existence before the date of execution of this Amendment shall remain in effect after the execution of this Amendment.This Amendment shall not be deemed to constitute a novation or to extinguish any of the obligations secured by the Original Mortgage. 6.THE PROVISIONS OF THIS MORTGAGE REGARDING THE CREATION, PERFECTION AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS HEREIN GRANTED SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE IN WHICH THE MORTGAGED PROPERTY IS LOCATED.ALL OTHER PROVISIONS OF THIS MORTGAGE AND THE RIGHTS AND OBLIGATIONS OF MORTGAGOR AND MORTGAGEE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF. 7.This Amendment may be executed in any number of counterparts, and all such counterparts shall together constitute the same agreement. [Remainder of page intentionally left blank] | NY\1767977.1|| IN WITNESS WHEREOF, the Company has executed this Amendment as of the date first written above. IMPORTANT: READ BEFORE SIGNING.THE TERMS OF THIS AGREEMENT SHOULD BE READ CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE.NO OTHER TERMS OR ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED.YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.THIS NOTICE APPLIES TO ALL AGREEMENTS ENTERED INTO TO WHICH THE COMPANY AND THE COLLATERAL AGENT ARE PARTIES. DIAMOND JO, LLC By: /s/Natalie Schramm Name: Natalie Schrammm Title: Chief Financial Officer Attest: /s/Dustin Manternach (No Seal) | NY\1767977.1|| IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the day and year first above written: IMPORTANT: READ BEFORE SIGNING.THE TERMS OF THIS AGREEMENT SHOULD BE READ CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE.NO OTHER TERMS OR ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED.YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.THIS NOTICE APPLIES TO ALL AGREEMENTS ENTERED INTO TO WHICH THE COMPANY AND THE COLLATERAL AGENT ARE PARTIES. U.S. BANK NATIONAL ASSOCIATION By: /s/Donald T. Hurrelbrink Name: Donald T. Hurrelbrink Title: Vice President Attest: /s/CRobriette (No Seal) | NY\1767977.1|| STATE OFMINNESOTA ) ) ss: COUNTY OFRAMSEY) On this8th day of February, A.D., 2011, before me, a Notary Public in and for the State of Iowa, personally appeared Donald T. Hurrelbrink, to me personally known, who being by me duly sworn did say that the person is theVice PresidentofU.S. Bank National Association, executing the foregoing instrument, that the instrument was signed on behalf of the said limited liability company by authority of the limited liability company and the saidDonald T. Hurrelbrink acknowledged the execution of said instrument to be the voluntary act and deed of said limited liability company by it voluntarily executed. /s/ Laura J. Saunders Notary Public in the State of Minnesota | NY\1767977.1|| STATE OFIOWA) )ss: COUNTY OFDUBUQUE ) On this8thday of February, A.D., 2011, before me, a Notary Public in and for the State of Iowa, personally appeared Natalie Schramm, to me personally known, who being by me duly sworn did say that the person is the CFO of Diamond Jo, LLC, a Delaware limited liability company, executing the foregoing instrument, that the instrument was signed on behalf of the said limited liability company by authority of the limited liability company and the said CFO acknowledged the execution of said instrument to be the voluntary act and deed of said limited liability company by it voluntarily executed. /s/Karen M. Beetem Notary Public in the State of Iowa | NY\1767977.1||
